Motion Granted and Order filed March 10, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00195-CV
                                 ____________

                       IN RE ALI CHOUDHRI, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-27197

                                   ORDER

      On March 10, 2014, relator Ali Choudhri filed a petition for writ of
mandamus with this Court. See Tex. Gov’t Code § 22.221; see also Tex. R. App.
P. 52. In his petition, relator asks this Court to compel the Honorable Patricia
Kerrigan, Judge of the 190th District Court of Harris County, to vacate her order
dated March 4, 2014, entered in trial court cause number 2012-27197, styled
Mokaram-Latif West Loop, Ltd. v. Choudhri, et al. Relator claims the trial court
abused its discretion by overruling relator’s objections to the Special Master’s
order compelling the production of relator’s tax returns.

      Relator also has filed with this Court a motion for temporary stay. See Tex.
R. App. P. 52.8(b), 52.10. On March 10, 2014, relator asked this Court to stay
enforcement of any orders in the underlying litigation requiring relator to disclose
his tax returns pending a decision on the petition for writ of mandamus.

      It appears from the facts stated in the petition and motion that relator’s
request for relief requires further consideration and that relator will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relator’s
motion and issue the following order:

      We ORDER that the enforcement of all orders in trial court cause number
2012-27197, styled Mokaram-Latif West Loop, Ltd. v. Choudhri, et al., requiring
relator to disclose his tax returns be STAYED until a final decision by this Court
on relator’s petition for writ of mandamus, or until further order of this Court.

      We further ORDER relator to file under seal with the Clerk of this Court on
or before March 14, 2014 certified or sworn copies of Exhibit Nos. 1–4 that were
admitted into evidence by the trial court at the February 20, 2014 hearing in the
underlying litigation.


                                   PER CURIAM

Panel consists of Justices Christopher, Jamison, and Brown.




                                          2